809 F.2d 1053
NOLAN CONTRACTING, INC., Plaintiff-Appellant,v.REGIONAL TRANSIT AUTHORITY, Defendant-Appellee.
No. 86-3436.
United States Court of Appeals,Fifth Circuit.
Jan. 6, 1987.

C. Michael Winters, New Orleans, La., for plaintiff-appellant.
John M. Landis, Sheila M. Lambert, Terrel J. Broussard, New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana;  Patrick E. Carr, District Judge.
Before REAVLEY and RANDALL, Circuit Judges, and WOODWARD*, District Judge.
PER CURIAM:


1
AFFIRMED on the basis of the district court's opinion, 651 F.Supp. 23.



*
 District Judge of the Northern District of Texas sitting by designation